Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
NOTICE OF ALLOWANCE
EXAMINER’S COMMENTS
DETAILED ACTION
Formal Matters
Claims 1-24 are cancelled.  Claims 25-30 are under examination.  

Priority
This instant application filed on 12/8/2021, which is a continuation of 17/507,091 filed on 10/21/2021, which is a continuation of 17/481,874 filed on 9/22/2021, which is a continuation of 17/211,274 filed on 3/24/2021, which is a continuation of 17/066,072 filed on 10/8/2020, which is a continuation of 16/795,044 filed on 2/19/2020, which is a continuation of 16/459,947 filed on 7/2/2019, which is a continuation of 16/213,083 filed on 12/7/2018, which is a continuation of 15/588,304 filed on 5/5/2017, which is a continuation of 13/829,984 filed on 03/14/2013 (now US Patent 9,675,587).  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/25/2022 was filed after the mailing date of the non-final rejection on 3/8/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner’s Note
Applicant's amendments and arguments filed 04/25/2022 are acknowledged and have been fully considered. The Examiner has weighed all the evidence of record and all the previous objections and rejections are withdrawn.  Applicant’s arguments pointed out that the combined teachings of Breslin and Prevention.com do not provide for the claimed invention and that applicant has found an improvement when performing the method of the instant claims to reduce the frequency of abdominal pain and diarrhea in an adult human patient suffering from irritable bowel syndrome (IBS) with diarrhea.  See applicant’s arguments from 4/25/2022.  

Conclusion
Claims 25-30 are allowed.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK V STEVENS whose telephone number is (571)270-7080.  The examiner can normally be reached on M-F 9:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK V STEVENS/Primary Examiner, Art Unit 1613